DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Notes

2.        This Office action is generated in response to the Applicant’s request regarding the prior art reference Yun et al. (US PAP 2016/0178540 A1) in PTO-892.  The request has been made by Applicant’s representative Ms. Tish Tillman on 08/17/2021. Examiner responded on 08/19/2021.
This reference was provided by applicant in IDS received on 10/16/2019. (See below Cite No. US22).
[AltContent: arrow]
    PNG
    media_image1.png
    324
    747
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    185
    682
    media_image2.png
    Greyscale

      Perhaps, confusion is a result of examiner’s unintentional inaccuracy providing Yun et al. (USPAP 2016/017854 A1) in the Notice of Allowance dated on 05/19/2021 (see page 3) instead of indicating (the same reference) as Yun et al. (US PAP 2016/0178540 A1).

    PNG
    media_image3.png
    703
    699
    media_image3.png
    Greyscale



Response to Amendment

3.           In response to the Office action dated on 02/04/2021 the Amendment has been received on 05/04/2021.
              Claim 17 has been canceled.
              Claim 18 and 30 have been amended.
              Claim 36 has been newly added.
              Claims 16 and 18-36 are currently pending in this application.

Response to Arguments

4.         Applicant’s arguments, see pages 8-12, filed on 05/04/2021, with respect to claims 16-36 have been fully considered and are persuasive. All of the rejections of claims 16-35 provided in the previous Office action have been withdrawn. 

Allowable Subject Matter

5.         Claims 16 and 18-36 are allowed.
6.         The following is an examiner’s statement of reasons for allowance:
            With respect to claims 16, 33 and 35, the most relevant prior art, Yun et al. (US PAP 2016/0178540 A1) teach (see abstract; Fig. 14; paragraphs 0002, 0012, 0114 and 0115) an optical system for focusing a beam of radiation on a region of interest of a substrate in a metrology apparatus, the beam of radiation comprising radiation in a X-ray range, the optical system comprising (see abstract; Fig. 14; paragraphs 0012, 0114 and 0115):

    PNG
    media_image4.png
    368
    655
    media_image4.png
    Greyscale
 a first reflector system (see paragraph 0114; first Wolfer system: ellipsoidal mirror (3030) and a hyperboloid mirror (3040)) and a second reflector system (see paragraph 0114; second Wolfer system: hyperboloid mirror (3042) and ellipsoidal mirror (3032)), the first reflector system comprising a finite-to-infinite system and second reflector system comprising an infinite-to-finite Wolter reflector system, wherein the optical system is configured to form, on the region of interest, a demagnified image of an object comprising an apparent source of the beam of radiation (paragraph 0115: "By selecting appropriate focal length, the x-ray optical train can be designed to demagnify the x-ray source to produce a small focused x-ray beam onto the specimen.,..") but fail to teach or make obvious that each of the first and second reflector systems comprising a finite-to-finite Wolter reflector system as claimed in combination with all of the remaining limitations or respective claims.
             Claims 18-32, 34 and 36 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Banine et al. (US PAP 2007/0069162 A1; paragraphs 0008, 0013, 0041, 0062 and 0064); Catey et al. (US PAP 2012/0171600 A1; paragraphs 0029, 0046, 0047 and 0055); Shmarev et al. (US PAP 2010/0149548 A1; paragraphs 0093 and 0097); Tharaldsen et al. (US PAP 2012/0281197 A1; paragraphs 0037, 0048 and 0057-0059); and Pariza et al. (US PAP 2013/0108203 A1) disclosing an optical systems for focusing a beam of radiation on a region of interest of a substrate in a metrology apparatus, the beam of radiation comprising radiation in a X-ray range employing Wolter reflectors.
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze  
/IRAKLI KIKNADZE/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./   August 18, 2021